Citation Nr: 1632597	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury, and if so, whether service connection for a left knee disorder is warranted.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and observer

ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from June 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO), with the assistance of his then-representative, The American Legion.  The transcript has been associated with the Veteran's electronic claims file.   

In a May 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing to be held at the local RO (Travel Board hearing).  In a November 2015 written statement, the Veteran subsequently withdrew the hearing request.  Thus, the hearing request is withdrawn.  38 C.F.R. § 20.704 (2015).

In October 2014, the Veteran appointed his now attorney, and in March 2016, his attorney requested a 90-day extension to submit additional evidence.  Such extension request was granted by the Board in April 2016, and May 2016, the Veteran, via his attorney, submitted additional evidence comprised of lay statements and a private medical opinion pertaining to his claim for depression, with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  However, as the Board is remanding such claim, the AOJ will have the opportunity to consider such evidence in the first instance.

The Board notes that entitlement to service connection for a right knee disorder was initially denied in a June 2012 rating decision, at which time the RO also declined to reopen the Veteran's left knee disorder claim.  The Veteran filed a Notice of Disagreement (NOD) with respect to both issues in October 2012, and he offered testimony regarding the right knee at his December 2013 DRO hearing.  However, the right knee disorder claim was not included in the March 2014 Statement of the Case (SOC), which addressed the left knee disorder only.  Accordingly, the Board finds that a remand is required to issue an SOC.
 
The Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a left knee injury is set forth below; the issues of entitlement to service connection for a left knee disorder, a right knee disorder, to include as secondary to a left knee disorder, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO declined to reopen a previously denied claim of entitlement to service connection for residuals of a left knee injury; the Veteran ultimately filed a VA Form 9, but such was untimely, and new and material evidence was not received within one year of the issuance of the rating decision.

2.  Evidence added to the record since the final December 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of a left knee injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left knee injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a left knee injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding the provisions of 38 C.F.R. § 3.156(a) any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156(c).  Such records covered under 38 C.F.R. § 3.156(c) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records. 38 C.F.R. § 3.156 (c)(1)(ii).  In the instant case, the Board notes that in August 2011, the Veteran submitted duplicative service treatment records.  Therefore, the Board finds that these service records are not relevant to the claim on appeal and do not trigger reconsideration of the claim under the provisions of 38 C.F.R. § 3.156(c).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for residuals of a left knee injury was initially denied in a February 1990 rating decision, based on the RO's finding that though service treatment records showed complaints of a left knee injury, such was found to be acute and transitory with no chronic residuals and thus, his current left knee disorder was unrelated.  The Veteran appealed the decision and it was upheld in a September 1991 Board decision.  At such time, the Board provided the Veteran with notice of the decision, along with his appellate rights.  A notice of appeal was not filed and the decision became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

In January 2007, the Veteran filed a claim to reopen his previously denied claim for service connection for residuals of a left knee injury.  In support of his claim, the Veteran submitted VA treatment records showing treatment for his left knee, and a diagnosis of degenerative joint disease.  In December 2007, the Veteran declined to reopen the Veteran's claim, on the basis that the evidence submitted did not demonstrate a nexus between the Veteran's current knee disorder and his in-service injury.  The Veteran submitted an NOD in May 2008, and a January 2008 SOC followed.  The Veteran then filed a VA Form 9 in December 2009, but was informed by the RO that his appeal was untimely and would be construed as a claim to reopen.  38 C.F.R. § 20.302 (2015).  The Veteran also did not submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the December 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In October 2010, the Veteran submitted VA treatment records which contain an opinion from his physician stating, in pertinent part, that his left knee pain is due to injuries sustained in service.  Such evidence is new and material as it is not redundant of evidence already in the record in December 2007, and relates to the unestablished fact of whether the Veteran's left knee disorder was incurred in service.  Accordingly, the issue of entitlement to service connection for residuals of a left knee injury is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left knee injury is reopened. 


REMAND

As indicated above, VA treatment records contain a positive nexus opinion linking the Veteran's left knee disorder to service.  In particular, the VA physician stated that "The L knee issues predate the R knee issue.  It is more likely than not that the L knee pain is due to injuries sustained while on military duty in 1960 and that the R knee was overused to compensate in the intervening years, thus resulting in DJD of R knee as well."  See September 2010 VA treatment note.  Here, the Board cannot rely on such opinion as it does not contain rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, the Board finds that a VA examination and opinion is warranted regarding the Veteran's claimed left knee disorder, as the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are met.

Regarding the Veteran's claimed right knee disorder, as explained above, he filed an NOD in October 2012 with respect to the June 2012 denial.  Significantly, however, to date, it does not appear that the AOJ has issued an SOC in response to the Veteran's October 2012 NOD.  In such cases, the Board is required to remand the claim for issuance of an SOC.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Turning to the Veteran's claim for entitlement to service connection for depression, there appear to be outstanding relevant VA treatment records, which the AOJ relied on in adjudicating the Veteran's claim but were not associated with his electronic claims file.  In particular, the June 2014 rating decision notes records from the Salisbury VA Medical Center, dated from May 30, 2012, through May 9, 2014, and states that such records indicate that the Veteran's depression was due to medication.  Similarly, the May 2015 SOC cites VA treatment records from the Salisbury VAMC dated from May 2012 through the present.  On remand, such records, along with any additional outstanding VA treatment records, should be obtained and associated with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Salisbury VAMC dated from May 30, 2012, through the present and associate them with the Veteran's electronic claims file.

2.  If it has not been issued at the time this Remand is dispatched, issue a Statement of the Case addressing the issue of entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.  Inform the Veteran that in order to complete the appellate process for this issue, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disorder.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

Is it at least as likely as not (i.e., 50 percent or more probable) that a left knee disorder is related to service, to include complaints of a left knee injury in service?  Statements made by the Veteran must be considered by the examiner.  If the examiner disagrees with the prior VA opinion, a complete rationale for the basis of any difference of opinion must be provided.  

A complete rationale for all opinions should be provided.  

4.  After completing the above, readjudicate the issues on appeal, and return to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


